BLOOM, Judge,
dissenting.
Great cases, like hard cases, make bad law. For great cases are called great, not by reason of their real importancé in shaping the law of the future, but because of some accident of immediate overwhelming interest which appeals to the feelings and distorts the judgement.[1]
By any standard of reason or logic, this is not a great case, and it should certainly not be deemed a hard case. Yet in one respect it does seem to fit Justice Holmes’s definition of a great case: appellant’s admittedly atrocious conduct undoubtedly appeals to the feelings and, I believe, has distorted the judgment of my brethren.
*17The majority opinion points out that this case was tried on an agreed statement of facts, and it quotes from Chief Judge Orth’s opinion in Barnes v. State, 31 Md.App. 25, 35, 354 A.2d 499 (1976):
[U]nder an agreed statement of facts both State and the defense agree as to the ultimate facts. Then the facts are not in dispute, and there can be, by definition, no factual conflict. The trier of facts is not called upon to determine the facts as the agreement is to the truth of the ultimate facts themselves. There is no fact finding function left to perform. To render judgment, the court simply applies the law to the facts agreed upon.
Unfortunately, what Chief Judge Orth wrote for this Court in Barnes is not completely accurate. The parties have agreed on certain facts, and as to those facts there is no dispute. But I daresay that no agreed statement of facts is ever complete; the trial judge has to flesh out the agreed facts by drawing inferences as to other material facts that the parties have not stipulated. In this case, there is one fact, absolutely essential to guilt or innocence of the crimes of attempted murder and assault with intent to murder, that needs to be found by the trier of fact: appellant’s intent or state of mind, which, according to Lord Bowen’s famous aphorism, “is as much a fact as the state of his digestion.”2
In this case, the trial judge inferred from the facts agreed upon that when appellant raped or attempted to rape the women he and his accomplice had abducted and robbed at gunpoint, he intended to kill them by infecting them with the deadly disease that he knew he could transmit by sexual intercourse without using a condom.
I agree with the majority opinion that an intent to kill the victims can be inferred from the agreed facts. Appellant was HIV positive and knew it, and he also knew that the disease could be transmitted by “unsafe sex.” He was, therefore, aware that in raping his victims he might infect them with a *18deadly and incurable disease. It is a well established principle of law that, in the absence of evidence to the contrary, one may be inferred to have intended that which is the natural consequences of his acts. See Davis v. State, 204 Md. 44, 51, 102 A.2d 816 (1954); Chisley v. State, 202 Md. 87, 105, 95 A.2d 577 (1953), and cases therein cited.3
The difficulty is that from those same agreed facts an inference may also be drawn by a somewhat different state of mind: an intent to rape each of the victims, with a reckless disregard for the risk of infecting them with the deadly virus he carried. That is not the same as an intent to kill; it is the wanton, reckless indifference that signifies a depraved heart and that justified appellant’s conviction for reckless endangerment. It is not the state of mind required for a conviction of either attempted murder or assault with intent to murder. Those are specific intent crimes, the specific intent required being an intent to murder. State v. Earp, 319 Md. 156, 162, 571 A.2d 1227 (1990) (attempted murder); Webb v. State, 201 Md. 158, 161, 93 A.2d 80 (1952) (assault with intent to murder). The specific intent to murder is the specific intent to Mil under circumstances that would not legally justify or excuse the killing or mitigate it to manslaughter.
The question then arises as to whether one may properly be convicted of a crime requiring a specific intent upon evidence from which the trier of fact can infer either that specific intent or a general malevolence. The test to be applied in determin*19ing the sufficiency of evidence to support a conviction is “whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.” Wiggins v. State, 324 Md. 551, 567, 597 A.2d 1359 (1991) (quoting Jackson v. Virginia, 443 U.S. 307, 318-19, 99 S.Ct. 2781, 2789, 61 L.Ed.2d 560 (1979)) (emphasis in original). “In this regard, under Maryland Rule 8-131(c), we defer to the factual findings of the trial judge in a non-jury case, unless they are clearly erroneous, giving due regard to the opportunity of the trial judge to observe the demeanor of the witnesses and to assess their credibility.” Id. 324 Md. at 567, 597 A.2d 1359.
Of course, in this case, there were no witnesses and thus no opportunity for the judge to assess anyone’s credibility. There was an agreed statement of facts from which conflicting inferences can be drawn. If the inference consistent with guilt, i.e., the inference that appellant intended to kill his victims by infecting them with a deadly, incurable disease, were one whit, jot, tittle, or iota stronger than the alternative inference that appellant’s intent or state of mind was one of reckless indifference for the lives of his rape victims, I would have no hesitancy in agreeing with my brethren that the convictions must be affirmed.
A reasonable trier of fact, either a judge or jury, may reasonably choose to draw an inference consistent with the guilt of the accused if it is stronger, i.e., more logical and more reasonable, than the alternative inference consistent with innocence. In this case, however, the inference of murderous intent is not a stronger, more reasonable inference than the alternative inference of depraved heart reckless indifference. Indeed, the inference of intent to murder by infecting his victims with a deadly incurable disease is, I suggest, far weaker and less reasonable than the alternative. Appellant was armed with a gun, which he used to accomplish both the robbery and the rape of each of his victims by threatening to shoot them. There was, undoubtedly, an intent to rob and an intent to rape. But is it more or less likely that one infected *20with a deadly, incurable disease and armed with a gun, intending to murder as well as to rape and to rob his victim, would choose to murder her by the transmission of the disease, which is far from a sure and certain method of killing someone, instead of shooting the victim in the head or the heart? Even the use of the gun as a bludgeon would be a more logical, sure, and certain method of killing a rape victim than the bare possibility of transmitting the virus, which may or may not develop into full-blown AIDS.
The cases from Texas, New Jersey, Pennsylvania, Indiana, and Washington that are cited in the majority opinion are of no assistance in resolving the issue presented in this case. None of them involved conflicting inferences as to the intent of the defendant. Indeed, in Weeks v. State, 834 S.W.2d 559 (Tex.Ct.App.1992), and State v. Smith, 262 N.J.Super. 487, 621 A.2d 493 (App.Div.1993), the matter of the defendant’s state of mind was not an issue on appeal—the intent to kill was conceded; the issue in Weeks was whether one infected with the AIDS virus could kill someone by spitting on him, and the issue in Smith was whether one could be convicted of attempted murder if the evidence is unclear as to whether it is possible for someone with the virus to kill another person by biting him. In the other cases, there was either clear evidence of the requisite intent to kill or injure or no reasonable inference could be drawn of a contrary intent. In this case, from the agreed statement of facts, two different, mutually exclusive states of mind are inferable: the stronger, more reasonable inference is one of reckless indifference; the weaker, less reasonable inference is of a specific intent to kill.
I do not believe that a reasonable trier of fact can reasonably draw the weaker inference and thus be persuaded of appellant’s guilt beyond a reasonable doubt.
West v. State, 312 Md. 197, 539 A.2d 231 (1988), involved the inferences that may be drawn from the defendant’s possession of recently stolen property. Someone had snatched the victim’s purse. The defendant, accompanied by a youth, later tried to cash a money order that had been in the victim’s *21purse when it was stolen. The victim never saw the thief s face and thus could not identify the defendant as the man who had stolen her purse. The victim’s son said that he saw the features of the purse snatcher, but he was unable to identify the defendant as the thief. The issue before the Court was the sufficiency of the evidence to justify the defendant’s conviction for theft of the purse, which had contained property (including the money order) valued at more than $800.00. Citing Jordan v. State, 219 Md. 36, 148 A.2d 292 (1959), which, in turn, had relied upon Judge Cardozo’s opinion in People v. Galbo, 218 N.Y. 283, 112 N.E. 1041 (1916), and earlier cases that had dealt with the inferences that may be drawn from the possession of recently stolen property, the Court noted that the defendant’s possession of the stolen money order supported two inferences: that the defendant was the thief, and therefore the purse snatcher, or that someone else—perhaps the youth who accompanied the defendant into the drugstore where the defendant attempted to cash the money order—was the thief and the defendant was a receiver, to whom the youth had entrusted the money order in an effort to convert it into cash.
As Judge Cardozo pointed out in Galbo, if nothing more is shown, it is proper to draw the inference that the person in possession of recently stolen property is the thief, but as soon as evidence is offered that the theft was committed by someone else, the inference changes, and he becomes a receiver of stolen goods. The inference of guilt to be drawn from possession is one of fact, not of law.
Other facts may neutralize it, or repel it, or render it so remote or tenuous or uncertain that in a given case we should reject it.... If the circumstances make one inference just as reasonable as the other, we must give the defendant the benefit of the conclusion that would mitigate his guilt.
112 N.E. at 1044 (citation omitted). Quoting and relying on that passage from Galbo, the Court of Appeals in West, upon finding that there was evidence weighing against the inference that the defendant was the thief (the failure of the victim’s *22son to identify the defendant as the purse snatcher and the presence of the youth with him when he attempted to cash the money order), held that the principles applied in Jordan and in Galbo required the conclusion that the defendant was a receiver, not the thief.
At first glance, the proposition that in the absence of any other evidence the court may find the possessor of recently stolen goods guilty of theft may appear to be inconsistent with the proposition that, if each of two inferences are equally reasonable, the defendant must be given the benefit of the conclusion that would mitigate his guilt. The two propositions may, however, be reconciled by recognizing that the inference that the possessor was the thief is a more reasonable inference than that he was merely a receiver. The latter requires an additional inference, not supported by any additional facts, that some unknown^ person stole the property and then delivered it to the defendant.
In this case, as pointed out above, there are facts that tend to make the inference of an intent to murder the victim weaker and less reasonable than the inference of a depraved, reckless indifference to the risk of the victim dying of AIDS. There is, of course, the fact that appellant was armed with a gun, which is a far more effective weapon than a penis for accomplishing the death of the victim. There is the fact that other specific intents, ie., the intent to rob and the intent to rape, were clearly present. It seems to be an unreasonable stretch of the imagination to infer a third specific intent—the intent to kill—occupying the mind of the robber/rapist while he committed the other offenses.
Accordingly, on the basis of the holdings of the Court of Appeals in West and Jordan, and the language of Judge Cardozo in Galbo that the Court of Appeals quoted and relied upon in West and Jordan, I believe that the trial court was clearly erroneous in drawing the weaker of two inferences as to appellant’s state of mind in order to find that appellant entertained the express intent to kill the victim by infecting her with the AIDS virus. I do not believe that such a finding
*23can reasonably be made beyond a reasonable doubt from the agreed statement of facts upon which the case was submitted to the Court. I would reverse the convictions for attempted murder and assault with intent to murder.

. Holmes, J., Northern Securities Co. v. United States, 193 U.S. 197, 401-02, 24 S.Ct. 436, 468, 48 L.Ed. 679, 726 (1904).


. Edgington v. Fitzmaurice, 29 Ch.Div. 459, 483 (1885).


. In Davis, the Court said, "The deliberate selection and use of a deadly weapon directed at a vital part of the body is a circumstance which indicates a desire to kill, since in the absence of evidence to the contrary, the law presumes that one intends the natural and probable consequences of his act.” (Emphasis added.) In Sandstrom v. Montana, 442 U.S. 510, 99 S.Ct. 2450, 61 L.Ed.2d 39 (1979), however, the Supreme Court held that a jury instruction that stated, "The law presumes that a person intends the ordinary consequences of his voluntary acts,” deprived the defendant of his right to due process of law. "Presumption” thus gave way to "inference,” which does not suggest either a "burden shifting presumption” that would violate Mullaney v. Wilbur, 421 U.S. 684, 686, 95 S.Ct. 1881, 1883, 44 L.Ed.2d 508 (1975), or a “conclusive presumption” in violation of Morissette v. United States, 342 U.S. 246, 72 S.Ct. 240, 96 L.Ed. 288 (1952).